Citation Nr: 0602830	
Decision Date: 02/01/06    Archive Date: 02/15/06

DOCKET NO.  04-29 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUES

1.  Entitlement to a compensable evaluation for the service-
connected onychomycosis of both great toenails.  

2.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for a low back 
disorder, to include as secondary to the veteran's hammertoe 
deformity disorders.  

3.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected hammer toe deformity of all lesser toes 
of the right foot, with resection of the head of the proximal 
phalanx of the fifth toe.  

4.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected hammertoe deformity of all lesser toes 
of the left foot, with resection of the head of the proximal 
phalanx of the fifth toe.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from January to June of 
1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision issued 
by the RO.  

The now reopened claim of service connection for a low back 
disorder, along with the claims for an evaluation in excess 
of 10 percent for the service-connected hammer toe deformity 
of all lesser toes of the right foot, with resection of the 
head of the proximal phalanx of the fifth toe; and an 
evaluation in excess of 10 percent for the service-connected 
hammer toe deformity of all lesser toes of the left foot, 
with resection of the head of the proximal phalanx of the 
fifth toe, are addressed in the REMAND portion of this 
document.  

These matters are being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  



FINDINGS OF FACT

1.  The veteran's onychomycosis of both great toenails is 
productive of pain symptoms analogous to a painful 
superficial scar.  

2.  The veteran's initial claim for service connection for a 
low back disorder was denied in an unappealed October 1997 
rating decision.  

3.  The evidence received since the October 1997 rating 
decision is new and establishes a current diagnosis of 
degenerative disc disease of the lumbar spine, which had not 
previously been shown by the evidence of record.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 10 percent 
evaluation for the service-connected onychomycosis of both 
great toenails have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 
4.20, 4.27, 4.31, 4.118 including Diagnostic Codes 7804 and 
7819 (2005).  

2.  New and material evidence has been submitted to reopen 
the claim of service connection for a low back disorder.  
38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7104, 7105, 7104 
(West 2002); 38 C.F.R. §§ 3.156, 3.159, 3.303.  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's duties

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
provisions have since been published.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist her with the development of 
facts pertinent to her claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded her a comprehensive 
VA examination addressing her onychomycosis.  There is no 
indication from the record of additional medical treatment 
for which the RO has not obtained, or made sufficient efforts 
to obtain, corresponding records.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
her claims in a December 2003 letter.  

By this letter, the RO also notified the veteran of exactly 
which portion of that evidence was to be provided by her and 
which portion VA would attempt to obtain on her behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005). 

In this letter, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

Here, the noted "duty to assist" letter was issued prior to 
the appealed rating decision.  Moreover, as indicated above, 
the RO has taken all necessary steps to both notify the 
veteran of the evidence needed to substantiate her claims and 
assist her in developing relevant evidence.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of her claims in this Board 
decision.  

Rather, remanding this case back to the RO for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  


II.  Entitlement to a compensable evaluation for 
onychomycosis of both great toenails

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, as here, it is the present level of disability that is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  

In every instance where the rating schedule does not provide 
a zero percent evaluation for a diagnostic code, a no percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.  

In a May 1997 decision, the RO granted service connection for 
onychomycosis of both great toenails in view of treatment for 
this disorder in service and assigned a zero percent 
evaluation as of June 1993.  

A VA podiatry note from June 2003 indicates that the skin 
over the veteran's feet was intact, with no ulcerations or 
infections.  

Hyperkeratotic skin lesions were present over the third, 
fourth, and fifth proximal interphalangeal digits on the 
right and over the second and third on the left.  A previous 
surgical scar was noted on the fifth toes, bilaterally.  

An October 2003 VA record indicates that the veteran reported 
a right hyperkeratotic skin lesion that was painful with 
pressure.  She also indicated that the left area did not have 
a hyperkeratosis but was painful at the fifth metatarsal 
phalangeal area.  

Upon examination, there were hyperkeratotic skin lesions over 
the fourth proximal interphalangeal joints bilaterally and 
over the right fifth toe laterally.  Previous surgical scars 
were noted on the fifth toes, bilaterally.  

The veteran's January 2004 VA feet examination revealed some 
discoloration and hyperpigmentation of her lesser toes, 
consistent with onychomycosis.  The examiner rendered an 
impression of onychomycosis of lesser toes.

The RO has evaluated the veteran's onychomycosis of both 
great toenails at the zero percent rate by analogy 38 C.F.R. 
§ 4.118, Diagnostic Code 7819.  Under this section, benign 
skin neoplasms are to be evaluated as disfigurement of the 
head, face or neck (Diagnostic Code 7800), scars (Diagnostic 
Codes 7801-7805), or impairment of function.  

In this regard, the Board has taken particular note of 
Diagnostic Code 7804, which concerns painful superficial 
scars.  This section provides for a 10 percent evaluation be 
assigned in cases of the tip of a finger or toe even though 
amputation of the part would not warrant a compensable 
evaluation.  

As noted above, an October 2003 VA treatment record indicates 
a right hyperkeratotic skin lesion that was painful with 
pressure.  The Board finds this to be analogous to the type 
of scar contemplated by Diagnostic Code 7804.  38 C.F.R. 
§§ 4.20, 4.27.  Accordingly, a 10 percent evaluation is 
warranted.  

The Board has considered other potentially applicable 
criteria so as to determine whether an even higher evaluation 
might be warranted in this case.  As this appeal addresses 
only the feet, there is no basis for application of 
Diagnostic Code 7800.  

There is also no evidence of scars or areas exceeding 12 
square inches (20 percent under Diagnostic Code 7801) or 
dermatitis/eczema covering 20 to 40 percent of the entire 
body or use of systemic therapy such as corticosteroids or 
other immunosuppressive drugs for a total duration of six 
weeks or more, but not constantly, during the past 12 month 
period (30 percent under Diagnostic Code 7806).  

Overall, the evidence supports a 10 percent evaluation, but 
not more, for the veteran's onychomycosis of both great 
toenails under Diagnostic Code 7804.  


III.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back disorder

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered.  38 U.S.C.A. §§ 7104, 
7105.  

Under 38 U.S.C.A. § 5108, however, "[i]f new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim."  

Under the recently revised provisions of 38 C.F.R. 
§ 3.156(a), which are effective in this case because the 
veteran's claim was received in October 2003, subsequent to 
the regulation's effective date of August 29, 2001, "new and 
material evidence" means evidence not previously submitted 
to agency decisionmakers which, by itself or in connection 
with evidence previously included in the record, "relates to 
an unestablished fact necessary to substantiate the claim."  
Such evidence must also "raise a reasonable possibility of 
substantiating the claim."

In an October 1997 rating decision, the RO denied the 
veteran's claim of service connection for a low back disorder 
on the basis that this disorder had not been shown to be 
related to either service or the veteran's service-connected 
hammer toe deformity disorders.  

Evidence at that time of the October 1997 rating decision 
included a VA examination report from September 1997, 
containing an assessment of mechanical low back pain 
unrelated to the veteran's foot disorders.   See Sanchez-
Benitez v. West, 13 Vet. App. 282, 285 (1999), aff'd in part, 
vacated and remanded in part on other grounds by 259 F.3d 
1356 (Fed. Cir. 2001) (pain alone, however, does not 
constitute a "disorder" for VA compensation purposes).

The veteran was notified of the October 1997 rating decision 
in the same month but did not respond to this particular 
denial within the following year.  

Accordingly, the October 1997 rating decision is "final" 
under 38 U.S.C.A. § 7105(c).  The question thus become 
whether the veteran has submitted new and material evidence 
subsequent to the October 1997 rating decision.  

In this regard, the Board notes that a January 2004 VA MRI 
report confirms mild degenerative disc disease of the lumbar 
spine, with adjacent degenerative endplate changes at the L4-
L5 level.  

The January 2004 MRI report is "new" to the record, as it 
was not contained in the claims file as of the October 1997 
rating decision.  It is "material" in the sense that it 
establishes a new diagnosis of degenerative disc disease, 
which had not previously been shown.  Rather, the September 
1997 VA examination had revealed only mechanical low back 
pain.

As new and material evidence has been submitted, the claim of 
entitlement to service connection for a low back disorder is 
reopened.  To that extent only, the appeal is granted as to 
this issue.  



ORDER

A 10 percent evaluation is granted for the service-connected 
onychomycosis of both great toenails, subject to the laws and 
regulations governing the payment of monetary benefits.  

New and material evidence having been submitted to reopen the 
claim of service connection for a low back disorder, the 
appeal to this extent is allowed, subject to further action 
as discussed hereinbelow.  



REMAND

As noted above, the veteran now has a diagnosis of 
degenerative disc disease of the lumbar spine (L4-L5).  She 
was afforded a VA pension examination in March 2005, the 
report of which contains a diagnosis of lumbar strain but is 
devoid of information as to the etiology of this disorder.  

Moreover, the examiner did not review the claims file.  A 
more comprehensive examination, with an etiology opinion 
based on a claims file review, is necessary.  

As to the veteran's increased rating claims concerning her 
hammer toe deformity disorders, the Board notes that both an 
August 2004 VA neurology note and the noted March 2005 VA 
examination report addressed these disorders.  

However, the veteran was never furnished with a Supplemental 
Statement of the Case addressing her claims and the evidence 
contained in these reports.  This constitutes a procedural 
defect requiring correction under 38 C.F.R. §§ 19.9 and 
19.31.  

A review of the veteran's September 2005 hearing testimony 
also indicates that there may be additional medical records 
not currently included with the claims file.  

At this hearing, she reported ongoing treatment for her foot 
disorders from Kaushal K. Sinha, M.D., and submitted records 
of such treatment from January and March of 2005.  

She further specified, however, that she was being seen by 
Dr. Sinha "[p]robably once a month, twice every other 
month."  

It thus logically follows that there exist records of further 
treatment subsequent to March 2005, and these treatment 
records should be obtained and added to the claims file.  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  After receiving a signed release form 
from the veteran, the RO should contact 
Dr. Sinha and request all treatment 
records dated from March 2005 and 
thereafter.  All records received by the 
RO must be added to the claims file.  If 
the search for such records has negative 
results, documentation to that effect 
must be added to the claims file.

2.  The RO should then afford the veteran 
a VA examination to address the nature 
and likely etiology of the claimed low 
back disorder.  The examiner should 
review the veteran's entire claims file, 
conduct a comprehensive examination of 
the spine, and offer an opinion as to 
whether it is at least as likely as not 
(e.g., a 50 percent or greater 
likelihood) that a current low back 
disability that was caused or aggravated 
by the her service-connected hammer toe 
deformity.  All opinions and conclusions 
expressed by the examiner must be 
supported by a complete rationale in a 
typewritten report.  

3.  Then, the RO should readjudicate the 
veteran's claim of service connection for 
a low back disorder; the claim for an 
evaluation in excess of 10 percent for 
hammer toe deformity of all lesser toes 
of the right foot, with resection of the 
head of the proximal phalanx of the fifth 
toe; and the claim for an evaluation in 
excess of 10 percent for hammer toe 
deformity of all lesser toes of the left 
foot, with resection of the head of the 
proximal phalanx of the fifth toe.  If 
the determination of any of these claims 
remains less than fully favorable, the 
veteran and her representative must be 
furnished with a Supplemental Statement 
of the Case and given an appropriate 
opportunity to respond.  

Then, if indicated, any pending matters should be returned to 
the Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


